            Case 5:20-cv-03271-SAC Document 4 Filed 11/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DENORVAL LEMONT SEAWOOD,

                Plaintiff,

                v.                                              CASE NO. 20-3271-SAC

(FNU) McBRAYSHAW, et al.,

                Defendants.


                                   ORDER TO SHOW CAUSE

        Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. On November 4, 2020,

the Court entered an Order (Doc. 3) granting Plaintiff’s motion for leave to proceed in forma

pauperis, and assessing an initial partial filing fee of $11.00, calculated under 28 U.S.C.

§ 1915(b)(1). The Order granted Plaintiff until November 18, 2020, in which to submit the fee

or to file an objection to the Order. To date, Plaintiff has not submitted the initial partial filing

fee and has not filed an objection to the Court’s Order. The Order provides that “[t]he failure to

pay the fee as directed may result in the dismissal of this matter without further notice.”

(Doc. 3.)

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is



                                                   1
          Case 5:20-cv-03271-SAC Document 4 Filed 11/20/20 Page 2 of 2




not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

       Plaintiff has failed to submit the initial partial filing fee or to object to the Court’s Order

within the allowed time. Therefore, Plaintiff should show good cause why this case should not

be dismissed without prejudice pursuant to Rule 41(b).

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until December 7, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why this action should not be dismissed without prejudice pursuant to Rule 41(b) for

failure to comply with court orders.

       IT IS SO ORDERED.

       Dated November 20, 2020, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 2
